FILED
                             NOT FOR PUBLICATION                            JUL 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIE MICHELLE ANDAYA,                           No. 07-71423

               Petitioner,                       Agency No. A077-069-833

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                         Argued and Submitted May 3, 2011
                               Pasadena, California

       Before: GOODWIN and WARDLAW, Circuit Judges, and COGAN,
       District Judge.**


       Marie Michele Andaya, a native and citizen of the Philippines, petitions for

review of an order denying asylum and withholding of removal. The petition is

denied.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Brian M. Cogan, U. S. District Judge for the Eastern
District of New York, Brooklyn, sitting by designation.
      An immigration judge (IJ) concluded that her application for asylum was

time barred. The one-year bar faced by an asylum applicant and the bar’s exception

for “extraordinary circumstances” involve mixed questions of law and fact,

reviewable by this court when the facts, as here, are undisputed. Husyev v.

Mukasey, 528 F.3d 1172, 1178-79 (9th Cir. 2008); see also 8 U.S.C. § 1158(a)(2),

8 C.F.R. § 208.4(a)(5). Andaya has failed to meet her burden of demonstrating

extraordinary circumstances that justify the almost two-year period between losing

her legal immigration status and applying for asylum. See 8 C.F.R. § 208.4(a)(5).

      In addressing Andaya’s request for withholding of removal, the IJ found that

none of the past incidents faced by Andaya rose to the level of persecution and

Andaya had not established that it was more likely than not that she would be

persecuted upon her return to the Philippines. 8 C.F.R. § 1208.16. Substantial

evidence does not compel a contrary result. INS v. Elias-Zacarias, 502 U.S. 478,

481 & n.1 (1992).

      PETITION DENIED.